WilKes, J.
Tbis is an action for damages for personal injuries sustained by tbe running of one of defendant railway company’s engines against tbe plaintiff.
■ There was a trial before tbe Circuit Judge and a jury, and a judgment and Verdict for. $500, and tbe railway company bas appealed, and assigned errors.
It is stated in tbe bill of exceptions that “on tbe motion for a new trial defendant by counsel said that two witnesses, John Brakeman and Will Einney, bad appeared before tbe jury in such manner and made such statements that they were not worthy of any credit, whereupon tbe trial Judge said be would attach no weight to . tbe evidence of these witnesses as to the' material facts in tbe case, and on further argument and consideration be stated that it was a close question on tbe other facts in dhe case, and tbe jury having adopted tbe plaintiff’s theory, under tbe well-settled rule of law their verdict should not be disturbed.”
Tbis action and these statements of tbe trial Judge are made the basis of error assigned.
Tbe argument of counsel is that tbe learned trial Judge meant by tbis language to say that he would not disturb tbe verdict, inasmuch as there was some evidence to support it, and that tbe rule referred to by him was tbe rule adopted by *650tbe Supreme Court, not to disturb a verdict if ' there is any evidence whatever to support it.
We think this is not the proper construction of the language, and was not the meaning of the trial Judge, and that the rule referred to by him was not the rule adopted by this Court in regard to reversals, but the familiar rule that when there is a conflict of evidence, and the question is a close one on the facts, it is the province of the jury to decide the question, and he would not invade that province.
This is the only error assigned, and it is conceded that there is some evidence upon which the verdict can rest, though it is insisted the weight of it is largely against the verdict.
Under this view of the case, we think the assignment not well made. Caruthers’ History of a Lawsuit (Ed. 1860), Sec. 386, p. 252; Tate v. Gray, 4 Sneed, 591.
A verdict of a jury will not be set aside merely because the Court, if trying the question of fact, would have found differently, and the verdict will not be set aside because the trial Judge differs with the jury on the merits of the case, unless the Court is satisfied the finding of the jury is not justified by the evidence. 14 Enc. of Pl. & Pr., 772.
The judgment is affirmed with costs.